 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDElm Tree Baking CompanyandGeneral Drivers and Dairy Em-ployees Union Local No. 563,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica.Case No. 13-CA-49252.October 10, 1962DECISION AND ORDEROn February 28, 1962, Trial Examiner Eugene F. Frey issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take affirmative actionas set forth in the attached Intermediate Report.Thereafter, theRespondent, the General Counsel, and the Charging Party filed ex-ceptions to the Intermediate Report and briefs in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the Trial Examiner's findings,' conclu-sions, and recommendations with the modifications noted hereafter.The Respondent is engaged in the manufacture, sale, and distribu-tion of bakery products, and during the time material here employedapproximately 29 truckdrivers, of whom 17 were classed as self-servicedrivers and the remainder were commonly known as vanette drivers.On May 16, 1961, the Respondent discharged 15 of its 17 self-servicedrivers, and refused on that date and thereafter to bargain with anyrepresentatives of these self-service drivers.The Trial Examiner found, as alleged in the complaint, that theRespondent's discharge of the 15 self-service drivers was because oftheir participation in protected concerted activities and the Respond-ent thereby violated Section 8 (a) (3) and (1) of the Act. The TrialExaminer further found that the Respondent unlawfully refused tobargain with their representatives in violation of Section 8(a) (5) and(1) of the Act. The crucial issue for determination here is whetherthe self-service drivers, as the Trial Examiner found, constitute anappropriate bargaining unit.The Respondent contends that a unit ofself-service drivers is inappropriate and that the appropriate unit1The General Counsel excepts to the Trial Examiner's finding that an announcementof a 4-day suspension of seven drivers for their refusal to attend a sales meeting was notdiscriminatory but legitimate management actionWe find it unnecessary to pass uponthe Trial Examiner's finding in this regard,since the announced suspension was neverimplemented and shortly thereafter the 15 drivers were discharged139 NLRB No. 1. ELM TREE BAKINGCOMPANY5should include both self-service and vanette drivers, relief drivers,checkers, dockmen, and garagemen.As set forth in more detail in the Intermediate Report, drivers inboth the self-service and vanette divisions perform the basic functionof truck delivery of bakery products to Respondent's customers.Theproducts come from the same production department, are packed incontainers by the same checkers and dockmen, and are loaded ontrucks at the same loading dock.The servicing of all trucks is han-dled by one garageman.All drivers deliver such items as frozenproducts and pizza to chainstore warehouses convenient to their routesand also pick up and deliver stale or damaged bakery goods to Re-spondent's own resale stores and to independent locker plants. Inaddition, both self-service and vanette drivers receive commissions ontheir amount of sales,' both promote sales of their products, both usethe same salesroom in the plant, and both receive the same vacationand holiday benefits.While there were some distinctions betweenthe two types of drivers, such distinctions are minor and have beenslowly disappearing.The vanette drivers generally handle localroutes and deliver to the smaller retail outlets where they are responsi-ble for the display of the bakery products.The self-service drivershave longer routes, make deliveries to larger accounts, and usuallymake a drop-delivery of their products in cabinets.They are not usu-ally responsible for the display of the bakery products and do notnormally take orders directly from their customers.Although the vanette drivers engage in more day-to-day sales con-tact, a number of self-service drivers occasionally take a day off fromtheir normal route to contact their customers or set up promotionalprograms in an attempt to stimulate sales or get additional customers.This is especially true of those self-service drivers who are on com-mission or who are attempting to build up their routes to the point itwould be profitable for them to go on a commission basis. In addition,the self-service drivers attend sales meetings, and since 1959 the Re-spondent has given them training in selling methods and procedures.Like vanette drivers, self-service drivers are expected to get help onsales problems, and learn new methods and techniques of sales promo-tion, including the promotion of new products. They are also eligiblefor special incentive compensation for securing new accounts and forgetting customers to use special displays.In determining appropriate unit issues the Board takes into con-sideration and evaluates those factors which tend to establish a com-munity of interest among a group of employees, including their com-mon experience, duties, wages, hours, and other working conditions.' Self-service drivers have an option to work at an hourly rate or to work on a com-mission basis.At the time of the discriminatory discharges herein, seven self-servicedrivers had been on commission for varying lengths of time CDECISIONS OF NATIONAL LABOR RELATIONS BOARDWe think that the facts set out above establish that all drivers havea community of interest.Essentially, all drivers perform the samekind of work using the same basic skills.Working conditions andfringe benefits are the same.Moreover, there has been frequent inter-change of both drivers and equipment between the self-service andvanette divisions.The record shows that Respondent has increasinglyemphasized the sales duties of the self-service men.The incentivesgiven to procure new accounts and set up new displays to stimulatesales plus the fact that a number of self-service drivers worked on acommission basis clearly show that sales promotion is just as much apart of the work of the self-service drivers as it is of the work of thevanette drivers.Under all the circumstances, we find that a unitlimited to the self-service drivers and excluding the vanette driversinappropriate for purposes of collective bargaining.Since the re-quests for recognition and bargaining were made for the unit limitedto the self-service drivers, we find that the Respondent did not violateSection 8 (a) (5) of the Act in refusing such requests.THE REMEDYAs noted above, the Trial Examiner found, and we agree, that theRespondent discriminatorily discharged the 15 self-service drivers inviolation of Section 8(a) (3) and (1) of the Act.' These dischargesresulted from the boycotting by the northern section self-servicedrivers of their regular sales meeting on May 15, the refusal of theself-service drivers to attend the May 16 meeting, and the refusal ofthese drivers to return to work unless the Respondent met certain con-ditions including recognition of their committee as their bargainingrepresentative.By withholding their services from the Respondentand advising the Respondent that they would not return to workunless their conditions were met, these self-service drivers occupiedthe status of striking employees.While we have found, because theself-service drivers did not constitute a unit appropriate for collectivebargaining, that the Respondent did not violate the Act in refusingto recognize the self-service drivers' committee, these drivers nonethe-lesswere engaging in protected concerted activity for which theycould not be lawfully discharged.The Respondent's discharge ofthem made these employees discriminatees, and thus protected in theirright to reinstatement upon request.To remedy the unlawful dis-charges, the Trial Examiner recommended that each discriminatee begiven backpay from the date of his discharge-May 16-to the date ofthe receipt of an offer of reinstatement from the Respondent.Withrespect to the latter date, the record shows that in July 1961, theRespondent mailed offers of reinstatement to each of the discharged"Because no exceptions were taken here,Member Rodgers would adopt this findingpro forma. ELM TREE BAKINGCOMPANY7employees (except Paul Melanson who had been reinstated on June 6,1961).These offers, however, were not made simultaneously, butwere made at various times between July 11 and July 27. On July 11and 12, reinstatement offers were mailed to three employees to fillthree vacancies.When no response to these offers was received, Re-spondent mailed similar offers to a second group of three employees.Again, when no response was received, the offers were made to a thirdgroup of three employees.Again, when no response was received, theRespondent, on July 27, mailed offers to the remaining five discrim-inatees.The Trial Examiner found that these various offers (1) ter-minated Respondent's liability for backpay and (2) relieved theRespondent of any obligation to make a further offer of reinstatement.We disagree.First, as to the Respondent's backpay liability, it is apparent thatthe self-service drivers at the time of their discharge were on strike,having previously notified the Respondent that they would not returnto work unless certain conditions were met.Although, on the morn-ing of the day following their discharge, the drivers gathered at aparking lot across the street from the Respondent's plant, the appear-ance of these drivers on the parking lot in these circumstances cannotbe construed as an unconditional application on their part to returnto work.There is no evidence in this record that the drivers everunconditionally applied for reinstatement or that the strike, theprincipal objective of which was recognition, has ever been aban-doned.The Board has held that employees who have been dis-criminatorily discharged while on strike are not entitled to backpayuntil they have given up the strike and made themselves available forwork.' In view of the above, there is no basis for holding, as did theTrial Examiner, that these drivers are entitled to backpay from thedate of their discharge.Secondly, and also contrary to the Triad Examiner, we do not be-lieve that the variousJuly1961 offers ended the rights of these em-ployees to reinstatement.As discriminatees, these employees are en-titled to reinstatement upon their unconditional application, and wedo not consider the offers made by the Respondent in the circumstancespresent here such as would deprive them of their reinstatement rights eAccordingly, we shall direct that the Respondent, upon application,offer these employees reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or other rights4Central Oklahoma Milk Producers Association.125 NLRB 419,422 ; Morris FishmanitSons, Inc.,122 NLRB 1430.5Member Fanning concurs in this result. In his opinion, these unlawfully dischargedemployees were entitled to remain on strike with full reinstatement rights, despite theRespondent's piecemeal offers of reinstatement.While such offers may relieve an em-ployer of backpay liability (seeNorthern Virginia Sun Publishing Company,134 NLRB1007), the employees on the other hand have a right not to return to work so long asany of their number is in an unlawful discharge status. 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDand privileges, dismissing, if necessary, any employees hired to replacethem.We shall also order that in the event of Respondent's refusal, ifany, to reinstate them upon request, that the Respondent make wholethose discriminatees, by payment to each of them a sum of money equalto that which he would normally have earned as wages during theperiod from 5 days after the date on which he applies for reinstate-ment to the date of the Respondent's offer of reinstatement, suchloss to be computed in the manner set forth in F.W. Woolworth Com-pany,90 NLRB 289, with interest at the rate of 6 percent per annumto be added to the backpay and to be computed in the manner set forthinIsis PlumbingeCHeating Co.,138 NLRB 716.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Elm Tree BakingCompany, its officers, agents, successsors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in General Drivers and Dairy Em-ployees Union Local No. 563, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, or any other labororganization, by discharging employees or discriminating in any othermanner in regard to their hire or tenure of employment, or any term orcondition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist the above-named Union or anylabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection,and to refrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorizedin Section 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon application, offer to David Haefs, John Vanden Heuvel,Robert L. Smith, Kenneth Christensen, Eugene Deeg, Charles L.Derby, William J. Godin, James Haferbecker, Mayford Kosmerchock,Richard Molenda, Eugene Vercautern, Clem Wallace, Ronald Weig-man, and Glen Wentzel, reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges, in the manner set forth in the section of thisdecision entitled "The Remedy," dismissing, if necessary, any em- ELM TREE BAKINGCOMPANY9ployees hired to replace them, and make each of them whole for anyloss of pay suffered by them as a result of its failure to reinstate themwithin 5 days after their unconditional application, with interestthereon at 6 percent.(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary and appropriate to facilitate the checkingof the amount of backpay due and the reinstatement rights of theabove-named employees.(c)Post at its plant and place of business in Appleton, Wisconsin,copies of the notice attached hereto marked "Appendix A." 6 Copies ofsaid notice, to be furnished by the Regional Director for the ThirteenthRegion, shall, after being duly signed by Respondent's representative,be posted by it immediately upon receipt thereof, and be maintainedby it for at least 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint insofar as it alleges thatthe Respondent violated Section 8 (a) (5) of the Act, be, and hereby is,dismissed.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in or activities on behalfof General Drivers and Dairy Employees Union Local No. 563,International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other labor organization, bydischarging or by discriminating in any other manner in regardto the hire or tenure of employment, or any other term or condi-tion of employment, if any, of our employees.IVE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist theabove-named Union or any other labor organization, to bargain 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollectively through representatives of their own choosing, to en-gage in other concerted activities for the purposes of collectivebargaining or other mutual aid or protection, and to refrain fromany or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized in Section8 (a) (3) of the Act, as amended.WE WILL offer to the employees listed below, upon their applica-tion, reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority and other rightsand privileges, dismissing, if necessary, any employees hired toreplace these employees, and we will make each employee wholefor any loss of pay suffered by him as a result of our failure toreinstate him within 5 days after his application.David HaefsJohn Vanden HeuvelRobert L. SmithKenneth ChristensenEugene DeegCharles L. DerbyWilliam J. GodinJames HaferbeckerMayford KosmerchockRichard MolendaEugene VercauternClem WallaceRonald WeigmanGlen WentzelAll our employees are free to become, remain, or refrain from be-coming or remaining members of any labor organization, except to theextent that such right may be affected by an agreement in conformitywith Section 8(a) (3) of the Act, as amended.ELM TREE BAKINGCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presentlyserving in the Armed Forces of the United States of their right tofull reinstatement upon application in accordance with the SelectiveService Act after discharge from the Armed Forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, Midland Building, 176 West Adams Street, Chicago, Illinois,Telephone Number, Central 6-9660, if they have any question con-cerning this notice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEThe issues in this case are whether Respondent, Elm Tree Baking Company,terminated and thereafter refused to reinstate certain employees for cause, or be-cause they engaged in concerted activities or joined General Drivers and DairyEmployees Union Local No. 563, International Brotherhood of Teamsters, Chauf- ELM TREE BAKINGCOMPANY11feurs,Warehousemen and Helpers of America (herein called the Union), in violationof Section 8 (a) (1) and (3) of the National Labor Relations Act, as amended, 61Stat. 136, 73 Stat. 519 (herein called the Act), and whether Respondent refusedto bargain with the Union as the collective-bargaining representative of a majorityof its employeesin anappropriate unit, in violation of Section 8(a)(5) of the Act.These issues arise on a complaint issued by the General Counsel of the Board onJuly 7, 1961,1 and an answer duly filed by Respondent which denied the commissionof any unfair labor practices.A hearing on these issues was held before Trial Examiner Eugene F. Frey inAppleton, Wisconsin, on various dates between August 30 and September 20, 1961,at which all parties were represented and participated fully through counsel or otherrepresentative and were afforded full opportunity to examine and cross-examinewitnesses, present pertinent evidence, make oral argument, and file written briefs.Respondent's motions at the close of the General Counsel's case-in-chief to dismissthe complaint on the merits were denied; similar motions at the close of the entirecase were taken under consideration and are now disposed of by the findings andconclusions in this report.All parties waived oral argument, but written briefsfiled by General Counsel and Respondent have been carefully considered by theTrial Examiner.Upon the entire record in the case, and from my observation of the witnesseson the stand, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Wisconsin corporation having its principal office and place ofbusiness in Appleton, Wisconsin, where it is engaged in the manufacture, sale, anddistribution of bakery goods.During the calendar year 1960, in the course of saidbusiness, Respondent bought and caused to be delivered to its plant in Appleton frompoints outside the State of Wisconsin, materials and supplies valued in excess of$100,000.Respondent admits, and I find on the above facts, that Respondent hasbeen and is engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATIONThe Unionisa labor organization within the meaning of Section2(5) of theAct, whichadmits to membership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. The discharges1.The factsDuring the times in 1961, mentioned hereafter, and for some years before 1961,Respondent's bakery products have been delivered to its customers by driver-salesmenwho have been classified by Respondent in two divisions, i.e., the self-service divisionand the vanette division.The self-service division was further subdivided into a"northern section" and a "southern section," which included, respectively, drivershaving routes in the northern and southern areas of Wisconsin.The duties, workingconditions, and methods of operation of employees in each division will be analyzedinmy consideration of the appropriate unit.The events discussed herein deal withconcerted activities of the self-service drivers and Respondent's reaction to thoseactivities.In 1961, up to and including May 16, there were 17 self-service drivers,including 15 listed in Appendix B attached to this report, and Mike Verhagen andEugene van de Hey.In January 1961, Respondent called a meeting of self-service drivers, at which itspresident, Bernard A. (Ben) Pfefferle, told them of changing competitive conditionsin the baking industry, particularly the increased selling of prepackaged bakeryproducts in large self-service supermarkets, which pointed up an increasing need forselling those products against competition.He said the day of the mere truckdriverdelivering products to a customer was almost over, and that drivers had to becomesalesmen of their products, to meet the competition.He indicated a training programto increase sales at all Respondent's accounts would be started and, as part of it andto lower selling costs, the drivers would have to service their accounts daily, pushsales of Respondent's products in order to increase their sales volume, and make1The complaint was Issued after a Board investigation based on a charge filed by theUnion on May 19, 1961 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDefforts to reduce the amount of "returns."Marketing Manager Sumner Farisonthen announced a new wage plan for self-service drivers which,in effect, halvedtheir commissions on sales above$3,000, reduced their incentive bonus for reductionof "returns,"and raised the weekly mileage figure above which drivers would getmileage pay.At the same time management assured the drivers these changeswould not reduce their earnings below those of 1960 because Respondent intendedto guarantee an increase in sales volume on their routes to $4,000 a week.It alsooffered them several new incentive pay plans for promoting sales displays and bring-ing in"leads" for new accounts.While these changes did not affect the take-homepay of hourly paid drivers,some drivers on a commission and mileage pay basis feltitwould be more difficult for them to maintain or increase their total compensationas they would have to deliver more goods to make the same amount of commission.The drivers discussed these problems among themselves and with their supervisors,and also with Farison at a meeting in March. Farison discussed the grievances withPfefferle and 2 days later convened the drivers in Pfefferle's office where the majorgrievanceswere reviewed in detail.Pfefferle explained the reasons for the paychanges, and indicated that as to some grievances no further changes could then bemade, but as to others adjustments would be worked out 2The drivers left themeeting still dissatisfied with their method of compensation.In the week of May 8, 1961, the self-service drivers learned from managementsources that there might shortly be another change in compensation which couldfurther reduce their commissions.Theydiscussed it among themselves,and at thesuggestion of driver Robert L. Smith,11 of the drivers met at 7 p.m. on Saturday,May 13, in a citypark,where they discussed their grievances, and elected a grievancecommittee of Smith,David Haefs,and John Vanden Heuvel,who were authorizedto write up the grievances and present them to management.The groupalso agreedto "boycott"the regular sales meetings scheduled for Monday,May 15, for the north-ern section, and Wednesday, May 17, for the southern, because they feared therumored paycut would be announced at those meetings,and they also wanted toshow Respondent in this way that they were unified and wanted their committee tohandle grievances for them .3On Sunday, May 1, Smith and Vanden Heuvel typed up the list of grievanceson nonworking time at the plant. The document was addressed to Ben Pfefferle and,aftermentioning that "many of the lift-truck drivers" met to discuss grievancesSaturday night,listed the grievances and demands for consideration by management.The committee members signed it Monday morning, May 15, at the plant,and about3:30 p.m. took it to Ben,Pfefferle's office, but when they learned he was not in, theygave it to Marion Silliman,his assistant and secretary of Respondent,and askedher to give it to Pfefferle. She read it, and,as the committee left, asked them howmany men the list represented,and they told her the entire self-service division.Vanden Heuvel suggested the committee could discuss the list with Pfefferle at4 p in. the next afternoon, if he was available. Silliman said she would arrange it.She gave the document to Pfefferle about 5:45 p.m. that day when he returned fromout of town,and told him of the committee's request.He looked over the document,and approved her arrangement for the 4 p.m. meeting on the 16th.Seven northern section self-service drivers4did not attend the Monday night salesmeeting. Instead,14 drivers5met at 7 p.m. in the city park, where they heard thecommittee report on the presentation of grievances to Respondent.Marketing Manager Farison, who attended the meeting prepared to discuss pro-motion of a new line of products,was shocked by the mass absence,his first ex-perience with it in many years of sales supervision work, at once determined thatwarning slips should be issued, and began preparations to thatend.At that timehe knew nothing of the drivers' concerted activity.Early on the morning of the 16th,he told Pfefferle about the boycott, said that he thought it was insubordination be-cause he knew of no reason why the men should avoid the meeting,and that theyshould be disciplined,otherwise he would lose control over the sales organization.He said he was preparing to issue warning slips to the northern section men, and2One grievance,concerning assistance for the drivers while they engaged in extrabookkeeping chores daily due to mechanization of the order system, was settled satis-factorily to the men3 Five other self-service drivers, who did not attend the meeting,signed the informal"boycott" agreement Monday morning.4Vanden Heuvel, Charles L Derby, Mayford Kosmerchock, Eugene Vercautern, Pau] L.Melanson,Eugene van de Hey,and Mike Verhagen6Melanson,Van De Hey,and Verhagen did not attend ELM TREE BAKINGCOMPANY13asked Pfefferle if there should be further discipline.Pfefferle agreed that somedisciplinemust be imposed,and called a meeting of all self-service sales departmentheads for 9:30 a.m.At that meeting, after Farison repeated the facts and his opinionabout the insubordination and need for discipline, all present agreed that the salesorganization could not function properly or maintain its "self-respect" if the driversdefied orders to attendsalesmeetings set up to help them increase their earnings,that a morale problem was involved because of this defiance, and that there shouldbe definite discipline. It was decided that the drivers who missed the meeting shouldreceive warning slips and be suspended for 4 days.Northern section sales super-visor, Robert Masterson, was instructed to issue warning slips to them as they cameoff their routes that day and advise them of their suspensions.When he asked howhe could handle their routes if all were suspended at once, it was agreed that thesupervisors should arrange the time for the suspensionso asnot to interfere withdeliveries.At the same time, Pfefferle ordered that all self-service drivers be sum-moned to a meeting at the plant at 4 p.m., where he could outline to them theirresponsibilities and duties toward management, including their duty to obey orders,explain the reason for the discipline, and "straighten things out."A notice wasposted directing all "lift drivers" to report to their supervisors and to attend the4 p.m. meeting.The self-service drivers saw the notice, and were also remindedabout it by their supervisors on returning from their routes about 3 p.m.Whencommitteeman Haefs saw the notice about 3:30 p.m., he at once conducted a writtenpoll of the self-service men as they came into the salesroom of the plant, to find outwhether they wanted to attend the meeting en masse, with or without the committeeacting as spokesman, to send the committee in alone, or boycott the meeting com-pletely.Thirteen out of fifteen drivers who signed the poll voted to send the com-mittee in alone.Haefs showed the poll results to the other committeemen and thethree went to the meeting.The committee arrived at the meeting room first.When Farison walked in, heasked where the rest of the drivers were, saying the meeting had been called for allthe drivers.A committeeman answered that none of the others would attend.President Pfefferle then walked in, asked the same question, and made the samecomment.A committeeman answered, "The others won't be here, we represent theentire group," and that the committee wanted to discuss the grievances on the listgiven to Respondent.Ben Pfefferle answered that "we have no evidence" that theyrepresented the division.He then said, "You men are the highest-paid route menin the State, and I won't permit you to bargain away the company profit-sharingfor all employees," without the entire sales organization being included, and insistedthat all the drivers must be present.A committeeman replied that they were nottrying to do that.Ben Pfefferle then said the seven drivers who missed the Mondaynight meeting would receive warning slips and would be suspended for 4 days, asitwas an act of insubordination and there had to be some discipline for it.A com-mitteeman replied that if the discipline was given, "There will be no meeting withthe rest of the group."Edward Pfefferle 6 then said, "If it were up to me, Ben, I'dfire these three men right away, they are the ringleaders." Smith then asked ifthey could not "talk this over."Ben Pfefferle replied, "No," that he had no wayof knowing if the three represented the group, that "we don't have to recognize thiscommittee, you are not legally represented here; it is an aftermath of the old socialclub."Haefs said the club had been disbanded 2 months before. Ben Pfefferle thensaid, "I thought I forbid you ever to hold a meeting without a management repre-sentative present," and "as far as I am concerned you three men are out of a jobright now."As the committee prepared to leave, he told them, "If you representthe group, you tell the other men to be back here within a half-hour, or they arefired, too."The whole meeting lasted about 5 minutes.There was no discussionof the drivers' grievances.7The committee then drove to Bleier's tavern in Appleton and reported to 12 self-service drivers who -awaited them there, that the northern division drivers weresuspended for missing the Monday meeting, that the committee had been fired, and9 Edward Pfefferle, brother of Ben and also treasurer and assistant general manager ofRespondent, as well as the supervisors and assistant supervisors of the self-service drivers,came into the room immediately after Ben Pfefferle7 The facts in this paragraph are based on credited and mutually corroborative testi-mony of Haefs, Smith. Vanden Heuvel, and Supervisor Masterson, which are corroboratedinmany aspects by admissions of both Pfefferle and FarisonTestimony of any of thesewitnesses at variance with these findings is not credited 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe other drivers would also be discharged unless they reported to the bakery withina half-hour.After discussion, the group decided that they would not return to theplant unless all, including the committee, went back to work. Just before 4:30 p.m.,SupervisorMasterson called Bleier's at the request of Respondent and spoke toMelanson, asking him to advise all the drivers that they had another half-hour (to5 p.m.) to return to the plant for the meeting, and if they did not they were fired.Melanson gave this message to the group, but they decided not to return.About5 p.m. Assistant Supervisor Roy Thiel called Derby at the tavern, asking him whatthe drivers intended to do.Derby told him if Respondent wanted to bargain withthe drivers, he should speak to the committee.Thiel said Respondent wanted themall to return to the plant.Derby repeated the men had elected a committee, andhe should deal with them through the committee.Thiel then put Masterson on thetelephone,while Derby turned the telephone over to Christensen, who repeatedDerby's remarks about the committee to Masterson.The latter then put BenPfefferle on the telephone, and Christensen told him the same thing.Pfefferlereplied that the committee was not the bargaining agent and Respondent would notaccept it as such.Christensen turned the telephone over to Smith.Pfefferle toldSmith he wanted all the drivers back at the bakery in a half-hour for a meeting, andthat there would be no discharges if they returned in that time. Smith replied thatthe drivers wanted the committee to represent them.Pfefferle said the committeewas not legal, and he wanted to talk to all his men as in the past. Smith again saidthe drivers wanted the committee to represent them.Pfefferle indicated that hepreferred to talk to a driver who was not a committee member so Smith turned thetelephone over to Christensen, who began to discuss the drivers' wage grievances,but Pfefferle insisted that those matters could not be settled over the telephone.Christensen asked if any driver would be punished if he came back, and Pfefferlesaid he would discuss that with all the men at the meeting, not on the telephone, butthere would have to be some discipline.The drivers then decided that they would return to work only on condition that(1) no driver be discharged, (2) no driver who missed the Monday night meetingshould receive a suspension,(3)Respondent must recognize and deal with thecommittee as the self-service drivers' bargaining agent, and (4) these conditionsto be put in writing, with copies for Respondent, the drivers, and the State IndustrialCommission.Haefs called the bakery and stated this decision to Ben Pfefferle.Onthe first two conditions, Pfefferle insisted there must be some discipline for those whocut the Monday meeting, because they had committed an act of insubordination,and they would have to be suspended if Respondent was to have any control overits sales force.Haefs and Pfefferle disagreed on this.On the third point, Pfefferleagain refused to deal with the committee. Pfefferle then indicated he wanted totalk to some other drivers, and Haefs turned the telephone over to Christensen whorepeated the drivers' desire that Respondent deal with their committee.Pfefferletook the same stand on this as he had stated to Smith. Christensen then asked aboutthe suspensions, and if the drivers had done their work properly in the past. Ben ad-mitted they had done a good job, and that he did not like to see them suspended,that "maybe it could be worked out," but he was not the one who had to deal withthe drivers, and he would have to talk to their supervisors.Asking Christensen towait a moment, he turned from the telephone and asked the supervisors if they hadmade arrangements to have the self-service routes "pulled" in the morning, andwhat they wanted to do about the drivers.Farison replied that they had madearrangements to have the routes pulled the next day and, as far as he was con-cerned, the drivers should be discharged.Pfefferle then told Christensen the super-visors felt there must be some disciplinary action, and that Respondent would nottake the drivers back on the basis they had outlined.Christensen tried to discussthe pay grievances but Pfefferle said he could not settle anything or "make anydeals" over the telephone, but would discuss anything the drivers desired if theywould return to the plant for a meeting, and that if they did not return, they weredischarged and telegrams confirming that action would be sent to their homes.Christensen told him the drivers were not trying to cause trouble or hurt the Com-pany or its business, and they would be available at 3:30 a.m. the next morning atthe American Legion parking lot across the street from the plant, ready to work onthe conditions previously stated, and were ready to "continue any problems we hadwithout any interruption of business whatsoever," and that if he wanted to contactthe men further, they would be at the Labor Hall in Appleton. Pfefferle replied,"That is your prerogative."This ended the conversation, and Christensen thenreported it to the drivers. ELM TREE BAKINGCOMPANY15When the drivers did not return to the plant by 5 p.m., they were considered byRespondent as discharged .8About 6 p.m., the 15 drivers left the tavern and went .to the Union's headquarters,where they conferred with several union organizers, and all signed union authoriza-tion cards sometime after 6 p.m.Late that night, drivers Christensen and Godin told Supervisor Masterson that thedrivers would be at the Legion parking lot the next morning, ready for work.Master-son replied that he was making arrangements for supervisors and other personnel topull the self-service routes if need be.The drivers who signed up with the Union (except Melanson) gathered at theLegion lot at 3:30 a.m. on the 17th, dressed in their work uniforms, but they did notenter the plant.Although Respondent knew they were there, it made no attemptto request them to work, but sent out their trucks with supervisors and other em-ployees as drivers.2.Contentions of parties, and concluding findings, on the dischargesRespondent concedes that the self-service drivers were engaged in concerted activi-ties for the lawful objective of presentation of grievances, but argues that their con-certed activities to that end were not lawful or protected by the Act because (1) theysecretly decided to boycott, and actually boycotted, the Monday sales meeting, and(2) in presenting the list of grievances the committee did not claim or show that itrepresented a majority of the drivers, and in these circumstances the boycott of thesales meeting, and refusal of 15 drivers to attend the meeting of the 16th to discussrecognition of the committee and the discipline imposed on some of them, wereacts of insubordination which justified their discharge.Respondent also contendsthat both concerted actions were in effect "wildcat" strikes, for which they could bedischarged. It finally argues that if both acts were legitimate concerted activity, theyamounted to an economic strike, and the drivers were at most economic strikerswhom Respondent was not obliged to reinstate.I agree with Respondent that the concerted refusal of seven drivers to attend theMonday sales meeting, without giving any excuse before or after the event, amountedto an act of insubordination.The record shows that sales meetings of self-servicedriver-salesmen were held at intervals to give them ways of improving service tocustomers, and increasing sales through special product promotions, advertising dis-plays, and other sales improvement devices.Drivers attended these meetings regu-larly, and when absent usually gave excuses which were normally accepted by man-agement.They knew the meetings were designed to help them increase their salesvolume and income,9 and most of them and management considered attendance atthem a part of their jobs. In effect the practice was tantamount to an unwritten ruleor policy which all drivers normally complied with.10Hence, when Respondent wasconfronted with a mass absence from one of these meetings, the first in its history sofar as the record shows, and without prior or later explanation or excuse from theabsentees (except two), it was justified in consideringthe absence a serious mattercalling for disciplinary action.The fact that the boycott was part of the self-servicedrivers' initial concerted action looking toward discussion of grievances with manage-ment, does not make it any ,the less a violation of an established company practice orcustom, or immunize the participants from discipline therefor.11 The boycotters knewthey were doing something for which they could be disciplined, for the record shows8 On May 17, Respondent sent identical letters to all, except Mike Verhagen and Eugenevan de Hey, confirming the termination of employment of each effective May 16, 1961, for"gross insubordination "9 This was specifically admitted by committeemen Smith and Vanden Heuvel who testi-fied they attended sales meetings for their own benefit and because they could learn onlyat such meetings how to promote product sales and enhance their income.10The record also shows that attendance at separate sales meetings was also part of thevanette drivers' jobs, and absence therefrom was excused only if the absentee presentedan acceptable reason therefor.The fact that there may have been some infrequent individual violations of the policyin the past which were not the subject of discipline does not prove that the policy didnot exist, or make management's prompt imposition of discipline for its first substantialviolation discriminatory or even suspect.Cf.Russell-Newman Manufacturing Company,Inc.,135 NLRB 1."Republic Cotton Mills (Division of J. P. Stevens Company, Inc ),101 NLRB 1475,1-179;NationalShirt Shopeof Delaware, Inc, atal, 123 NLRB 1213, 1223 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat (1) they agreed on the action and completed it secretly, giving management noinkling of it in their presentation of grievances earlier the same day, and (2) com-mitteeman Vanden Heuvel, one of the boycotters, sought out Marion Silliman, secre-tary and personnel director of Respondent, for a private conference the nextafternoon, shortly before the scheduled 4 p.m. meeting, and asked her, "What kind ofa mess did we get into?"; he admitted that he approached her to find out what adviceshe could give the men before the meeting, and that he "knew what was coming" atthe 4 o'clock meeting.12 From these facts, I find that Respondent's announcement ofthe 4-day suspension at that meeting was a legitimate management action and notindicative of any discriminatory motive.However, Respondent's ensuing discharge of all self-service drivers, including thoseit had already given suspensions, for failure to return to .the plant for the special meet-ing (as twice adjourned for that purpose) stands on a different footing.Thedrivers' concerted choice of a committee to present grievances to management, anditsactual presentation of grievances and request for discussion thereof, made thecommittee a labor organization within the meaning of the Act.13The committee infact represented 15 out of 17 self-service drivers, and Respondent had no good reasonto doubt this, in view of the fact that none of the 17, but only the committee, ap-peared at the special meeting of the 16th, and the committee's statement to Sillimanthe day before that it represented the "entire division." 14 Its majority status in thatdivision became clear to management when Verhagen and Van De Hey showed uplate at the special meeting,15 gave acceptable excuses for their absences on Monday,and Van De Hey told management the other drivers were at Bleier's tavern,15 whichwas confirmed by the ensuing telephone discussions between management and twocommitteemen and at least three other drivers.Further, Respondent partially ac-cepted the committee's representative status when Ben Pfefferle directed its membersto get the others to return for a meeting in a half-hour.On these facts, I discredittestimony of Ben Pfefferle ,that he had a bona fide doubt of the committee's majoritystatus when he talked to them on the 16th. Furthermore, he had not indicated thisdoubt that morning when he approved Silliman's arrangement of the 15th accept-ing the committee's suggestion of the meeting on the 16th. In these circumstances, Ifind that his refusal to recognize or talk with the committee about grievances on the16th, contrary to Respondent's agreement, was not motivated by a bona fide doubtof the committee's representative status.The only other motive is suggested by hisdescription of the appearance of the committee, instead of all the drivers, as an"aftermath of the social club," and his reminder to the committee that the drivers hadbeen told not to meet without management present.The latter remark is a clearindication of Respondent's hostility to independent concerted activity of self-servicedrivers.That it was ,not a chance remark, but a manifestation of a long-standingaversion to such activity, is shown by the facts that: The club Pfefferle referred towas formed by the self-service drivers early in 1959, in part for social purposes andin part for presentation of grievances to management. Shortly after it was formed,management called a meeting of these drivers for discussion of their grievances, atwhich the Pfefferle brothers clearly indicated dissatisfaction with the drivers' forma-tion of an organization for discussion of grievances, and made it clear that they wouldpermit its continuance only if management representatives were admitted to member-ship, so that Respondent would know what was going on, and the club would "notget out of control."Respondent also insisted that vanette drivers be admitted tomembership.After that, the club operated mainly as a social organization.Whenthe members considered grievances, their discussion was only with Fritz Churm, aclubmember who was also marketing manager of Respondent; his decision ongrievances were usually accepted by the drivers.Vanette drivers were invited tojoin, but only 2 out of 14 then in the vanette division actually joined and paid dues;they remained in it no longer than 6 months. The club was disbanded by its officersinMarch 1961, due to lack of interest and failure of members to pay dues, which11I find these facts on credible testimony of Silliman and admissions of Vanden Heuvel13General Finishers Corporation,133 NLRB 999, 1010, and cases there cited,ThompsonRamo Wooldridge, Inc (Dage TelevisionDivision),132 NLRB 99314The committee's statement was not entirely true, as it in fact represented only15 drivers, which was nevertheless a majority of the division, but Silliman had no reasonto disbelieve what the committee said.15Verhagen and Van De Hey took no part in the self-service drivers' concerted activities,nor joinedthe Union.Van De Hey did sign the "boycott" agreement on the morning ofthe 15th but he apparently missed the meeting that night for personalreasons19These findingsare basedon credited testimony of Ben Pfefferle, Farison, and Master-son ; the twodrivers did not testify. ELM TREE BAKING COMPANY17developed aftermanagement officials became members.17I am convinced by thesefacts, and find that Respondent's refusal to recognize and discussgrievances with thecommitteeon the 16thwas motivatedby its long-standinghositility to concertedactivityand self-organizationof its drivers.It is also clear from the course of the May 16th meeting that the same animusmotivated Ben Pfefferle when he summarily discharged the committeemen after hisbrother Edward had suggested their termination for being the "ringleaders."Thisconclusion is all the more compelling because in the same discussion he had alreadyannounced the legitimatesuspensionof the seven northern section drivers, includingVanden Heuvel.The immediate imposition of a far more drastic penalty on thecommittee, less than 5 minutes after the suspension of Vanden Heuvel, can only beattributed to the Pfefferles'open resentmentof the drivers' temerity in once moreengaging in concerted activities, contrary to Respondent's wishes and their desireto punish the men severely therefor, which was clearly a discriminatory motive.Ben Pfefferle aparently regretted his hasty action, for he retracted that dischargewhen he tried at least three times to persuade all the absent drivers to return in agroup for the scheduled meeting, which he adjourned twice for that purpose.18 How-ever, when he ordered the men to return under pain of instant discharge, and thenconsidered them discharged about 5 p.m., when they failed to do so, I must concludethat he violated Section 8(a)(4) and (3) of the Act.19Whether their refusal toreturn be consideredan economicstrike in the usualsense,or only a temporary workstoppage, it is well settled that Respondent, while it could replace them, could notlegally discharge them for such activity.Cowles Publishing Company,106 NLRB801, enfd. as modified on remedy 214 F. 2d 708 (C.A. 9), cert. denied 348 U.S. 876;Southern Silk Mills, Inc.,101 NLRB 1, enfd. 209 F. 2d 155 (C.A. 6), cert. denied347 U.S. 976;N.L.R.B. v. Solo Cup Company, 237F. 2d 521, 526 (C.A. 8). I musttherefore reject the claim that their concerted refusal to return to the plant, in partbecause Respondent refused to deal with their chosen representaive, was an un-protected and punishable act of insubordination.Nor was this action a precipitatewildcat strike, for their refusal to work occurred only after prior deliberation anddecision to deal with Respondent through the committee, due notice to Respondentof that decision by presentation of grievances through the committee, and repeatedattempts to persuade Respondent to recognize it; and the refusal to return to theplant for a special meeting after work hours, without disruption of plant operation,20was far from the type of drastic activity which the Board hasin some cases con-sidered unprotected activity 2'Respondent also argues that the concerted activity was unprotected because theemployees failed to give Respondentat least.10days' notice of their intention tostrike, as required by Section 111 11 of the Wisconsin Employment Peace Act 2217The findings as to the club are based on credited testimony of Haefs, 1lfelanson, LesterWinius, and Harold Hanneman, as corroborated in part by admissions of Ben and EdwardPfefferleTestimony of the Pfefferles in conflict with the findings is not credited, becausethey were vague about what occurred at the first grievance meeting, and the conduct ofthe club thereafter.is It is clear from credible testimony of Haefs, Melanson, and Christensen that afterRespondent's call to Melanson, all the drivers knew they were still considered employeesby Respondent, and that the discharge of the committee had been rescinded19This conclusion is also supported by the fact that Verhagen and Van De Hey, theonly drivers who had not engaged in the prior mass meetings and boycott and who com-plied with the notice of the 16th, were not discharged20 In this aspect,the case is not likeMontgomery Ward & Company,108 NLRB 1175,orDoyleW Terry, d/b/a Terry Poultry Company, The Wood-Hill Food Products Com-pany,109 NLRB 1097, cited by Respondent, where the sudden concerted activities ofemployees occurred during working hours and actually disrupted production or otherwiseinjured the employer's businessHere, the refusal of employees to attend en masse aspecialmeeting convened on short notice after hours for a general discussion of disciplinecan hardly be equated with violation of a specific plant rule or considered destructive ofplant operations, especially where the employees sent their chosen representative to themeeting.21Since this case does not involve any contract,cases cited by Respondent which in-volved strikes in violation of contract clauses have no application22Wis Stat 1939, ch 111, etc, sec 111 11(21) providesWhere the exercise of the right to strike by employees of any employer engaged inthe StateofWisconsin in the production, harvesting or initial processing of anyfarm or dairy product produced in this State would tend to cause the destruction or 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis claim is without merit, because (1) there is no proof that the failure to attendthe after-hours meeting in any way tended to, or actually, affected plant operationsor destruction of its products, and (2) it is well settled that State laws are not deter-minative of rights and obligations under the Act, except where the Act itself ex-pressly provides otherwise,23 and Respondent cites no provision of the Act whichwould directly or indirectly make the Wisconsin law paramount.B.The refusal to bargainAs the 15 self-service drivers were unlawfully discharged by Respondent onMay 1,6, .they continued as employees within the meaning of the Act for purposes ofreinstatement and backpay, and inclusion in the appropriate bargaining unit at thetime -they chose the Union as their bargaining agent, and thereafter.24On May 17, 1961, the Union advised Respondent that it represented a majorityof employees in a unit consisting of "all truck drivers engaged in the delivery of yourbakery products to your company operated retail sales stands located in various super-markets throughout the State of Wisconsin and also engaged in `drop delivery' of yourbakery products to supermarkets throughout the State of Wisconsin."At the sametime it showed Respondent the signed authorization cards of the 15 drivers, to enableRespondent to verify the majority status claim, and requested immediate bargainingfor a contract.On May 18 Respondent replied that it could not recognize .the Unionas bargaining agent for employees in said unit because the men who signed thecards were no longer employees "as of May 16, 1961." 25The Union began to picket Respondent's plant on May 18, 1961. Early in June,to comply with .the 30-day provisions of Section 8(b) (7) (C) of the Act, it filed withthe Board a petition in Case No 13-RC-7871, seeking certification as bargainingagent for a unit of "all drivers employed in the employer's self-service unit (deliveryof bakery goods to company-owned and operated departments in retail stores androute deliveries to such stores), excluding supervisors as defined in the Act, guardsand office clerical employees."Respondent contests the sufficiency of the Union's demand for bargaining onlyon the ground that the stated unit of self-service drivers is improper, arguing thatthe only appropriate unit includes both self-service and vanette drivers with theirrelief drivers, checkers, dockmen, and garagemen who service both units.Thisis the crucial issue, for if self-service drivers alone comprise an appropriate unit,the Union had a clear majority in that unit (15 out of 17) on May 17, 1961, but ifthe unit sought by Respondent is the only proper one, it should include 14 vanettedrivers, 1 dock and garage man (Kenneth Yarnall), I utilityman (Clarence Stingle),and at least 1 checker (Gene Selig) a group, who with 2 nonunion self-servicedrivers, would total a majority of 19.26All drivers in both divisions perform the basic function of truck delivery ofbakery products to Respondent's customers.The products come from the sameproduction department, are packed in containers for all drivers by the same checkersand dockmen, and are loaded on trucks by all drivers at the same loading dock.Alldrivers have substantially the same starting and return times, and total daily hoursof work, varied only by the length of their respective routes and number of customersserved.The servicing and maintenance of all trucks is handled by one garageman,Kenneth Yarnall.All drivers deliver certain jobber items, such as frozen productsand pizza, to warehouses of certain chainstores at points convenient to their routes,and also deliver "returns," such as day-old and damaged products, to Respondent'sown resale stores and independent locker plants in the same fashion.serious deterioration of such product, the employees shall give to the Board at leastten days notice of their intention to strike and the Board shall immediately notifythe employer of the receipt of such noticeUpon receipt of such notice, the Boardshall take immediate steps to effect mediation, if possibleIn the event of the failureof the efforts to mediate, the Board shall endeavor to induce the parties to arbitratethe controversy.13The Public Utility Construction and Gas Appliance Workers of the State of New Jersey,Local 274, etc. (Public Service Electric and Gas Company),120 NLRB 355, 35724Smith Transfer Company, Inc,100 NLRB 834, 835, enfd 204 F 2d 738 (C.A 5) ;Section 2(3) of the Act defines the term "employee" as including "any individual whosework has ceased-'because of any unfair labor practice' "s Shortly after this, the Union was advised informally by Respondent's counsel thatthe proper unit should include all its drivers, not just the self-service drivers2iThe duties and status of Yarnall, Stingle, and Selig and reasons for their inclusionin the unit will be discussed below. ELM TREE BAKINGCOMPANY19To show differences in job functions,General Counsel stresses the facts,shown bythe record, that self-service drivers were originally hired in 1953 as "pure" truck-drivers,were quickly and easily trained to make "drop-deliveries" of "preordered"goods 27 packed in large cabinets,in large 5-ton trucks equipped with power hoiststo large supermarkets,where market personnel determine the size and type of order,unload and display products on delivery, and pack "returns" for pickup later by thedriver,who has nothing to do with the product after he drops off the cabinet.General Counsel claims that these drivers are presently engaged in the samemechanical function with the same equipment. In contrast, as the record shows, thevanette drivers have always been salesmen requiring extensive training.They alwaysmade up their own composite orders daily,based on their own estimate of customers'needs, packed their own small pickup trucks (many without power hoists) with pansand trays of products, have filled each customer order from the pans or trays, dis-played the products, billed the customer on the spot, changed the order as needed tomatch demand and sales,and talked to each customer daily about ways and meansof increasing sales and promoting new products.He also relies on evidence that:vanette drivers can vary their itinerary at will, while self-service drivers must makedeliveries according to a set schedule made up by their sales supervisor;vanettedrivers' routes are on the average much shorter than self-service routes, being con-centrated within a radius of about 75 miles from Appleton,while most self-servicedrivers have much longer hauls (200 to 250 miles a day) to customers as far southas the Illinois border and as far north as Rhinelander, 150 miles from Appleton;vanette drivers are paid a straight 10-percent commission on sales, while self-servicemen received an hourly rate, if working on that basis, and if on a commission basis,received 4-percent commission on sales, plus mileage pay, plus a bonus payablewhen they kept "returns" below a fixed amount.While vanette drivers have always been true salesmen,and self-service men beganonly as truckdrivers,the claimed distinctions are presently not as great or significantas claimed by General Counsel.The record shows that about the time the self-service division was created, Respondent began to equip vanette trucks with powerlifts so that vanette salesmen could also handle cabinets of "preordered" productsfor certain customers.This was necessary because changing competitive conditionsin the retail food industry has resulted in an increasing loss of small independentretailers on vanette routes, as well as shrinking sales volume in some supermarketoutlets where the chainstore operator began to bake and sell its own bakery products.When supermarket sales volume dropped to $200 or less a week in areas served by ashrinking vanette route, Respondent began to transfer such accounts to the vanettedriver in order to maintain the total volume on his route at an economical level. Inaddition,some small retailers converted their stores into small supermarkets, or"superettes,"withincreased use of Respondent'sproducts to a volume exceeding$200 a week, but vanette drivers still keep and service such outlets.This trend hascontinued until on the termination date 10 out of 12 vanette drivers were deliveringsome "preordered" products in cabinets to supermarket and other accounts, in thesame manner as self-service drivers.28To cope with the change, Respondent hascontinually replaced older vanette trucks with newer models with hoists, until atthe time of the hearing it operated 6 large vanette-type trucks with lifts, with 1 moreon order; the newest trucks can handle as many as 13 large product cabinets, as wellas the usual products on trays and shelves 29While only about 10 percent of the totalnumber of vanette accounts are presently serviced in this way, the significant fact isthat this percentage has been increasing.In line with the trend,Respondent has27 "Drop-delivery" is the physical unloading from the truck of a cabinet packed withproducts at the customer's store.The products are "preordered"because the supermarketmanager makes out a standard order In advance,from which the daily delivery is madeup, unless varied according to change of demand,product,or promotion of special products.28 In servicing such accounts,some vanette drivers still unload the cabinet and displaythe contents themselves,but in other cases, the customer does it, as self-service customersdo.The vanette driver still makes up the order,but it is usually a standard order, likethose of self-service accounts,which is processed through an IBM machine procedure andfilled in the same way as self-service "preorders " In addition, vanette drivers often de-liver special "preordered"cabinets of products to their customers for special occasions,such as picnics, church fairs, etc. ; such deliveries involve no more work than that of aself-service driver.The fact that vanette drivers usually use smaller cabinets for thispurpose than self-service drivers is an insignificant detail which is controlled only by thesize of the account, which may change with the needs of the customer.29 Self-service trucks can hold 28 to 30 large cabinets.672010-63-vol. 139-3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade other significant changes in the functions and supervision of self-service drivers,in order to make them driver-salesmen like vanette drivers.In 1958, Respondent began a program to train self-service drivers assalesmenand to consolidate the two divisions into a single sales organization.Meetings ofself-service drivers and their sales supervisors were held in 1959 and 1960 to teachthem selling methods and procedures 30 Since early 1960, Respondent has been givingspecial biographical, interview, and aptitude tests to driver applicants in both divi-sions, which are designed to ascertain sales ability.Like vanette drivers, self-servicedrivers know that selling company products is part of their job, and that they areexpected to attendsalesmeetings called by management, to get help on sales prob-lems, learn new methods and techniques of sales promotion, display of products, andlearn about promotion of new products being offered.As part of the program, self-service drivers were given the option of staying on their original hourly rate-pay basis,or changing to a commission basis.Many of them have taken advantage of this,and some have at times exercised the option in reverse, returning to an hourly basisif their commission route was split or otherwise lost volume in order to avoid lossof pay.At the termination date at least seven of them 31 had been on a commissionbasis for varying lengths of time up to 2 years.Melanson, while on an hourly ratebasis, actively promoted business on his route from his first employment in May 1960,by periodicsalespromotion visits to customers alone and with his supervisor, arrang-ing special product promotions at specific stores.Although he received no extracompensation for those promotions at the time, Melanson used these selling methodsto build up sales to the point where he could profitablygoon commission.He exer-cised the option about 2 weeks after he was reinstated on June 6, 1961. In likemanner,other self-service men on commission (Vanden Heuvel, Godin, Smith, andVercautern) in 1960 and 1961 used similar sales promotion schemes to increasetheir sales volume.Commission self-service drivers also took time off from regulardelivery on their route about once a month to traverse the route to adjust complaints,discuss selling plans and promotions with customers, and otherwise promote sales;some did this alone, others in company with their sales supervisors.Commissiondrivers are also required to make sure that customers display productsas soon aspossible after "drop-delivery," to watch "returns" and induce customers to try tocut down the amount thereof, by changing their orders to removeseasonalor slow-moving items, and increasing amounts of products selling well.To do this, they aregiven and must follow, like vanette drivers, code books issued by Respondent whichhave up-to-date lists of products, prices, items to be eliminated, promotional orseasonal displays, etc., as well as periodic sales notices, giving similar information andadvising them how to cope withsalesproblems, such as excessive returns, etc.Allself-service drivers are eligible for special incentive compensation for persuading cus-tomers to use special displays and for securing new accounts.32As part of theirsellingduties, all self-service drivers are directed to report any lack of customercooperation on displays, advertising, promotions, adding, or cutting items from anorder as suggested by the driver, so that the sales supervisor can interview the cus-tomer to secure proper cooperation.33All self-service drivers have standing ordersto seek out and use food locker plants as outlets for their day-old or damaged"returns," and to try to dispose of such merchandise there themselves, or tell theirsupervisors about such outlets; when the drivers sell returns to such plants directly,they collect cash for the product and turn it in the plant at the end of their runs.They have an incentive to dispose of "returns" in this way because part of theircompensation depends on keeping the volume of "returns" below a predeterminedlevel.3480 In the spring of 19'60, drivers from both divisions were required to attend a salesmeeting to hear a lecture from the promotion manager of another concernaiChristensen, Derby, Vanden Heuvel, Godin. Smith, Vercautern and Verhagen31 Self-service drivers usually advise their sales supervisor when they hear of a possiblenew account, and he follows up by interviewing the prospect and arranging the details ofthe first order, displays, shelf space, etc , sometimes with the help of the driver.13On vanette routes, lack of customer cooperation is handled by the driver himself, butthis difference from self-service operation does not appear significant, in view of the muchlonger service and experience of vanette men in selling and general customer relationsThe salient fact is that, as salesmen whose compensation depends in whole or in part onvolume of their sales, both have the incentive as well as the duty to procure customercooperation.u The fact that the training program for self-service drivers, with all the attendantmeetings, notices, incentive award contests, etc , did not encompass vanette drivers is ofno moment, because the training program was obviously designed to bring self-service ELM TREEBAKING COMPANY21At the termination date, drivers of both divisions used the same salesroom in theplant to receive orders, notices, make out reports, and perform other duties inci-dental to their main job.While they prepare in the main, somewhat different salesrecords due to the type of delivery each division makes,35 the records are processedby the same clerical help through the same IMB machines.Both divisions aregoverned by the same company rules, regulations, and procedures regarding drivingprocedures and maintenance of safety on the highway, and are required to pass thesame physical examination and safety tests.They both receive the same vacationand holiday benefits (though the computation may be different depending on whetherthe driver is on a hourly rate or commission basis), cafeteria and other plant priv-ileges as well as social facilities, and are subject to the same hiring practices, pro-,bationary period with the same guaranteed base pay, and disciplinary procedures,as all other employees.They wear identical uniforms which are procured andmaintained for them in the same way.There has been frequent interchange of drivers and equipment between the twodivisions.Since 1958, drivers Christensen and Winius transferred from the vanetteto the self-service division, and oneWaring transferred in 1960 the other way.Christensen was transferred to avoid his layoff in the vanette division at the timewhen Respondent was releasing relief drivers therein; however, after the transferhe was used to pull vanette routes as relief driver in emergencies during 1960. Inaddition, dockman Yarnall, utilityman Stingle,36 and checker Gene Selig are fre-quently used to make emergency, overload, and relief deliveries to both vanetteand self-service customers weekdays and Sundays; the three have had previousexperience in pulling routes in both divisions.For years, self-service driver VandenHeuvel earned extra money by working on the dock Sundays to coordinate andcombine orders for customers in both divisions, and when he gave it up in 1960,vanette driver John Meyer took over that job. In making these deliveries on self-service routes, the larger vanette trucks with hoists and self-service trucks, as wellas both large and small cabinets, are used interchangeably.Since about 1957, self-service drivers have been under the technical supervisionof separate field sales supervisors whose duties have been to train the drivers, ridetheir routes alone or with them to adjust complaints, assist the drivers and customersin special promotions,make initial purchase arrangements with new accountsbrought to their attention by the drivers, and generally to assist the drivers in properhandling of routes and service to customers. Sales supervisors report to SumnerFarison, the marketing manager, who has general sales supervision of the wholesales department which includes drivers in both divisions, clerks in Respondent'sresale stores, and leased bakery counters in supermarkets and other retail outlets,as well as the dock employees who service both driver divisions.Vanette drivershave no similar direct sales supervisor, except Vice President and General ManagerEdward Pfefferle, who, in addition to his general duties with respect to efficientoperation of all departments at the plant, has been supervising the vanette driversas a special assignment.He took on this added function 3 or 4 years ago, afterhaving directly supervised the self-service division for several years.After a mar-keting manager was hired to handle the sales operations of both divisions, Pfefferlepaid more attention to the vanette operation in an effort to keep its sales fromslipping, but up to date he has continued to exercise immediate supervision in manyrespects over the operations of the self-service division as well.He is the onlyofficer who maintains his desk in the general salesroom used by both divisions; theself-service sales supervisors use another separate room.He directly supervises thecheckers, dockmen,and garagemen,and as need arises gives orders to self-servicedrivers and relief drivers to handle overloads and special or emergency runs.Hesolves operational problems which drivers in both divisions bring to him (at timesdrivers up to the some status and proficiency as salesmen as existed among vanettedrivers, hence the implementation of that program has tended to eradicate rather thanemphasize any former differences in training and function between the two divisionsas Vanette drivers prepare detailed accounting on sales records for all products takenout and distributed, returns, etc, while the self-service drivers prepare a daily log sheetshowing the time and number of supermarket stops made.However, the vanette driverlogs the same type of information as to customers where he makes"preorder dropdeliveries."sa Stingle has had long service, handling full and partial routes in both divisions, pro-moting sales as needed on any account, and handling duties on the dock and in the pro-duction department.Because of his odd hours in shifting from one type of work to an-other as needed,he is on weekly salary, but his work and interests are still closely tied'in with the distribution and sales end of the business. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDhandling the problem on the loading dock at 2 a.m. when the drivers report for work),discusses customer complaints with them directly, and almost daily gives them ordersabout some phase of their work.During 1959 and 1960,he personally rode the routewith most self-service drivers to observe their method of operation and efficiency inchecking their customers'handling of Respondent'sproducts,and reported his ob-servations and comments to the marketing manager and sales supervisors for usein their training program.Many of the memorandums and notices issued to bothdivisions in 1960 and 1961 regarding handling of orders,products,special promo-tions, and truckdriving procedures,are signed by him, and some specifically directdrivers to contact him regarding questions and problems arising from the notices,Pfefferle issues similar notices to the vanette drivers, though far less frequently,He also has transferred drivers from one division to the other,as found above,There is no proof in the record that any of these supervisory functions have beenhandled directly by the marketing manager or the self-service sales supervisor whowork largely in the field.The circumstances of the same effective supervision,same basic functions andresponsibilities which require exercise of the same basic selling skills and techniques,frequent interchange of drivers and equipment between the two divisions,enjoymentof the same working conditions and company benefits, and remuneration on thesame commission basis(available to all self-service drivers)are important factorsshowing a homogeneity and common interest of the two divisions,and indicate thatthe broad unit sought by Respondent is the only proper one.As against thesefactors, which are usually decisive,evidence of other variance in mechanical opera-tions between the two divisions lose any impelling,much less controlling,significance.Thus, the vanette drivers' control of the size and composition of orders,personalhandling of products,item by item,from the loading dock to the final display shelfin the store, his use of advertising and promotional material,and constant contactwith the customer,contrast with the self-service drivers'far more limited handlingof products,advertisingmaterial,and customer contact, but this disparity hasdiminished with the increasing transfer of supermarket accounts to vanette drivers,the increasing duty of self-service drivers to constantly check movement of bakeryon the supermarket display shelves to make sure that only fresh and otherwisesaleable items are displayed,to persuade the store manager to change items on hisorder to delete slow moving products and increase volume of good sellers,and to useup-to-date advertising and display material and promotion schemes, and to reportany lack of cooperation by customers in this regard so that the supervisors can helphim correct the situation.All these duties, while not involving detailed handling ofproducts,stillpromote the end objective of increasing sales volume and controlling"returns," which is also the objective of vanette drivers.The variance in averagemileage between self-service and vanette routes is of little significance with theincreasing transfer of supermarket accounts to vanette drivers so that the salesvolume of some of them exceed that of some self-service routes; and there is alsoan overlap between the two divisions in that eight or nine vanette routes exceedsome self-service routes in total daily mileage.On the other hand, three factors which would make the smaller unit requested bythe Union appear appropriate are, separate seniority plans in the two divisions, theemployees' desires about representation,and the history of collective bargaining inthe plant.The record shows that there always have been, and still are, separateseniority plans for each division which govern choice of vacations and allotment ofroute openings.They operate alike within division,but operation of seniorityin the self-service division does not affect the rights of vanette drivers, and viceversa.This fact is readily explained by the comparative youth of the self-servicedivision(7 to 8 years)and its drivers'length of service, which contrasts greatlywith the service of vanette drivers, many of whom have worked for Respondent farlonger than 8 years, some up to 25 years.Whether this disparity will change sooneror later,so as to permit a single equitable seniority plan for both divisions,ispurespeculation.When self-service drivers organized their social club in )1959 to bargainwith Respondent,they did not include vanette drivers because they felt the functionsand problems of the two divisions were different.There was also some jealousybetween the two groups,and they did not congregate or discuss problems jointly.Respondent recognized and bargained with the club over self-service divisiongrievances,but only on condition that it take in the vanette drivels.While thisinsistence is some indication that Respondent at that early date considered that alldrivers should be in one unit, the attempt to bring in the vanette drivers fell flat,for most of them refused the invitation to join the club, and the few who joinedstayed in it only a short while,which indicates that the vanette drivers were reluctantto join forces with self-service drivers.Notwithstanding,Respondent thereafter ELM TREEBAKING COMPANY23bargained with the club over self-service problems alone until it disbanded, and inearly 1961 continued to negotiate with the self-service drivers as a separate group,withoutinsistingthat vanette drivers be included in the discussions. In addition,during the sales training program of self-service drivers, vanette drivers were notincluded (except for one sales lecture), and Respondent has since continued to holdseparate sales meetings for both divisions 37These factors assume equal importancewith those supporting the larger unit, because the record shows that Respondent'sdrive to make self-service driverstrue salesmenwas still going strong early in 1961,when it changed their method of compensation and offered them new incentiveproposals, as well as assurances of sustained income, to induce them to put forth moreeffort in sales promotion.The consolidation of both divisions is still far fromcomplete, but in a state of flux, for Ben Pfefferle admitted that he still had nodefinitive written plan, that at the January 1961 meeting with the self-service driversitwas still a "new concept" which he was explaining to them, and that the progressand final form of the consolidation depended largely on the rate at which small ac-counts of vanette drivers closed up or changed their operating characteristics, so asto require transfer or interchange of customers between the divisions to compensatetherefor.Edward Pfefferle admitted that the consolidation program is still confinedto an area about 75 miles in radius around Appleton, as Respondent has not yetfound it practical to run vanette routes outside that area.Further,EdwardPfefferle, who is general manager, admits he has never formally announced or dis-cussed the plan with drivers in both divisions at a joint meeting, but has merely dis-cussed the possibility with vanette men at their sales meetings.Hence, it appearsthat operations of both divisions are not integrated to the extent that continuedbargaining with self-service drivers as a separate unit would do violence to Respond-ent'spresent mode of operations.The record also shows that, while there is no definite pattern of unit representationamong other employers in the bakery industry which would favor either of theprecise units involved herein, some bakery concerns have had contemporaneous unioncontracts for separate units of commission driver-salesmenand hourly paid transportor long-haul truckdrivers, others have separate contracts for wholesale or transportdrivers on a commission basis, and local commission retail driver-salesmen. Some ofthese same employers have separate contracts for shipping room employees only.Onthe other hand, the Union here had a 1960-61 contract with another bakery con-cern operating in Appleton which covered a unit of commission driver-salesmanand truckdrivers, checkers, loaders, mechanics, and truck servicemen, substantiallylike that sought by Respondent, except that the drivers in the unit were all com-mission men.It has not been the Board's policy to compel labor organizations to represent themost comprehensive grouping of employees who may have similar functions, skills,and working conditions, nor is its function to compel all employees in such a groupto be represented or unrepresented at the same time, or to require that a labor organi-zation represent employees it does not wish to represent unless an appropriate unitdoes not otherwise exist.Under the Act ^a unit of less than all employees may beappropriate, and while a larger unit such as that sought by Respondent may also beappropriate, a union is not required to seek representation in the largest possibleunit.The crucial question in each case is whether the unit sought is an appropriateone.The Act requires the Board to make unit determinations which will "assure toemployees the fullest freedom in exercising the rights guaranteed by this Act." 38Under these considerations, it appears that the history of Respondent's collectivebargaining with the self-service drivers as a separate group, their own desires tobargain with Respondent as a group separate and apart from the vanette drivers,the similar attitude of the latter group in the past, and the fact that no other labororganization seeks representation rights in the larger group sought by Respondent, arecogent factors which at least balance those supporting the larger unit. I musttherefore conclude on all of the pertinent facts and circumstances in the record as awhole that the unit sought by the Union and set forth in the complaintisan ap-propriate unit, as well as that sought by Respondent.vr In assessing employee desires as of the crucial May dates, I give no weight to a peti-tion circulated in August 1961 (a month after Respondent filed its answer herein), by avanette driver of long service, and former supervisor, which was signed by 10 vanettedrivers, 3 self-service drivers, and 1 dockman, asking Respondent to recognize the largerunit for bargaining purposes "as of May 1961."While desires of all employees are nor-mally relevant, this petition was patently a belated attempt to show a reversal of desireby vanette drivers, and relate that change back to the crucial May dates, in an obviouseffort to support Respondent's present claim em post facto.BsBallentine Packing Company, Inc.,132 NLRB 923. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDI conclude and find that all drivers employed by Respondent in its self-servicedivision at its Appleton, Wisconsin, plant, excluding office clerical employees, guards,and supervisors as defined in the Act, constitute a unit appropriate for the purposeof collective bargaining within,the meaning of Section 9(b) of the Act 39 It followsthat when Respondent based its refusal to bargain with the Union on the contentionthat the larger unit was the only appropriate one, which contention I have foundwithout merit, it acted at its peril and in violation of Section 8(a) (5) of the Act 40IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, andtend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.Having found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmativeaction of the type conventionally ordered in suchcases asprovided in the recom-mended order below, which action I find necessary to remedy and remove the effectsof the unfair labor practices and to effectuate the policies of the Act.I have found that Respondent discriminatorily discharged the employees namedin Appendix B. The record shows that on various dates between July 11 and 27,1961, Respondentsentformal written offers of reinstatement to all of them (exceptPaul Melanson who had been reinstated on June 6), which terminates its liabilityfor backpay.41Therefore, Respondentisnotrequired to repeat that offer, and Ishall recommend only that Respondent reimburse the employees named in AppendixB for any loss of pay they may have suffered by reason of Respondent's discrimina-tionagainst them by paying to each a sum of money equal to the amount that henormally would have earned as wages from May 16, 1961, to the date of receiptof the offer of reinstatement to him, less his net earnings during said period 42Theamount of backpay due should be computed according to Board policy set forth inF.W. Woolworth Company,90 NLRB 289. Payroll and other records inpossessionof Respondent should be made available to the Board or its agents, upon request,to assist in such computation.Having found that Respondent has failed and refused to bargain in good faith withthe Union, I shall also recommend that it be ordered to bargain with the Union asthe exclusive representative of the employees in the appropriate unit found above,and, if an understanding is reached, embody such understandingin a signedagreement.In view of the variety of unfair labor practices committed, including discriminatorydischarges, I shall also recommend a broad cease and desist provision in the Order.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.2.All drivers employed in Respondent'sself-service division at its Appleton,Wisconsin, plant, excluding office clerical employees, guards, and supervisors asdefined in the Act, constitute a unit appropriate for the purposes of collectivebargaining.soDockmanYarnall, checkerSelig,and utilityman Stingle are excluded from this unit,because although their overall duties and work would make their inclusion In either unitproper, they have not identified themselves with the self-service drivers in recent collectivebargaining, have not designated the Union as their bargaining representative, and theUnion does not include them in its requested unit.40United Butchers Abattoir, Inc,123 NLRB 946, 953-957.41The exact dates of receipt of the offers by the discharged employees appear oppositetheir respective names on Appendix B, except for Glen Wentzel whose letter followed himto a new address ; the date of his receipt thereof can be determined in the compliance stageof the proceedingImake no finding that Respondent made proper offers of reinstatement In the form ofSilliman's Informal requests to Individuals or groups in May to return to their jobs, be-cause she then had no authority from Respondent to take such action ; she received suchauthority from Ben Pfefferle only when she caused the July letters to be sent.12Melanson's cutoffdate is June 6, 1961. SALMIRS OIL COMPANY253.On May 17, 1961, the Union was, and at all times thereafter has been, theexclusive representative of all employees in such unit for the purposes of collectivebargaining.4.By refusing to bargain collectivelywithsaid Union,by discouraging member-ship in a labor organization through discriminatory discharge of employees, therebyinterfering with, restraining,and coercing employees in the exercise of rights guar-anteed underthe Act,Respondent has engaged in and is engaging in unfair laborpractices affecting commerce within the meaning of Section 8(a)(5), (3), and (1)and Section 2(6) and(7) of the Act.[Recommendationsomitted from publication.]APPENDIX BDate of receipt ofEmployee:reinstatement offerDavid Haefs___________________________________________July 22, 1961John Vanden Heuvel____________________________________July 12, 1961Robert L. Smith ____________________________ July 29, 1961Kenneth Christensen_____________________________________ July 26, 1961Eugene Deeg------------------------------------------- July 29, 1961Charles L. Derby_______________________________________ July 29, 1961William J.Godin________________________________________July 18, 1961James Haferbecker______________________________________ July 29, 1961Mayford Kosmerchock___________________________________ July 25, 1961Paul L.Melanson--------------------------------------- ------------RichardMolenda----------------------------------------- July 29, 1961Eugene Vercautern--------------------------------------July 13, 1961Clem Wallace------------------------------------------July 12, 1961RonaldWeigman_______________________________________July 18, 1961Glen Wentzel-------------------------------------------- ------------Salmirs Oil CompanyandUnited Industrial Workers of NorthAmerica of the Seafarers International Union of North Amer-ica, Atlantic, Gulf, Lake and Inland Waters District,AFL-CIOAmalgamated Local Union 355 (Salmirs Oil Company)andUnited Industrial Workers of North America of the SeafarersInternational Union of North America, Atlantic,Gulf, Lakeand Inland WatersDistrict, AFL-CIO.Cases Nos. 2-CA-8119and 2-CB-3237.October 10, 1962DECISION AND ORDEROn March 22, 1962, Trial Examiner William J. Brown issued hisIntermediate Report herein, finding that the Respondents engagedin unfair labor practices and recommending that they cease and desisttherefrom and take affirmative action, as set forth in the attachedIntermediate Report.Thereafter, the Respondents and General Coun-sel filed exceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its power in connection withthis case to a three-member panel [Chairman McCulloch and MembersRodgers and Leedom].139 NLRB No. 7.